Citation Nr: 1416621	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability (lumbosacral spondylosis). 

2.  Entitlement to service connection cervical spondylosis without mylelopathy.

3.  Entitlement to service connection benign hypertension. 

4.  Entitlement to service connection hyperlipidemia. 

5.  Entitlement to service connection prostatitis (claimed as enlarged prostate). 

6.  Entitlement to service connection right hydrocele and left spermatocele (claimed as enlarged testicles).  

7.  Entitlement to service connection bilateral pes planus claimed as flat feet.

8.  Entitlement to service connection lesion right fifth toe.  

9.  Entitlement to service connection for an acquired psychiatric disability to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, D.L and M.K.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 19, 1977 to August 16, 1977.  He had additional earlier active duty for training in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Although the Veteran initially filed a claim for service connection for schizoaffective disorder versus bipolar variant (claimed as psychosis), the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v.  Shinseki, 23 Vet App 1 (2009).  

The Veteran was afforded a travel board hearing before the undersigned Veterans' Law Judge in March 2011 for the issue of entitlement to service connection for an acquired psychiatric disability to include schizoaffective disorder versus bipolar variant (claimed as psychosis) and depressive disorder.  A transcript of that hearing is associated with the file.  The hearing was limited to this issue, based on a reading of the substantive appeal.  More careful reading on evaluation of the case indicated that the appeal as to all issues was suggested.  As noted below, clarification resulted in the need for remand of all other issues.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issues of entitlement to service connection for a back disability (lumbosacral spondylosis), cervical spondylosis without mylelopathy, benign hypertension, hyperlipidemia, prostatitis (claimed as enlarged prostate), right hydrocele and left spermatocele (claimed as enlarged testicles), bilateral pes planus claimed as flat feet and lesion right fifth toe are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disability to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder was not manifest in service and is not otherwise attributable to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include schizoaffective disorder versus bipolar variant (claimed as psychosis) and depressive disorder.  He contends that he had a nervous breakdown in service.  According to the Veteran, he was hospitalized for about 26 to 28 days when he tried to commit suicide.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including psychosis, may be presumed where the disability is demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, because the Veteran had less than 90 days of service, presumptive service connection for any chronic disease, including psychosis, does not apply.  38 C.F.R. § 3.307(a).

Based on the evidence of record, the Board finds against the claim.  In this regard, service treatment records reveal treatment for a suicide attempt in July 1977.  The Veteran was hospitalized and diagnosed with adjustment reaction to adult life.  It was noted that he did not have any further suicidal ideation a few days later.  
On discharge, his condition was determined to be "good."  

Although the Veteran was treated in service for a suicide attempt, any in service psychiatric manifestations resolved prior to separation as he was deemed to be in good health upon hospitalization discharge.  A review of the record discloses that the Veteran's current psychiatric disability manifested years post service.  During the March 2011 hearing, the Veteran's spouse expressed that she witnessed the Veteran's temper tantums and rages since the mid-1980s.  The first objective evidence of psychiatric problems in the record is shown in 1994 when the Veteran was evaluated for Social Security disability.  According to the Veteran, he was seen by a psychiatrist for disability purposes but he did not have any mental health medical treatment between 1977 and 2008.  As noted, the record discloses his psychiatric symptoms began many years post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders were shown years post-service and there is no medical evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's schizoaffective disorder versus bipolar variant directly to service.  There is no competent evidence or opinion that the Veteran's psychiatric disability is related to his military service and neither the Veteran nor his representative has presented any such opinion.  Rather, it was found in the February 2010 VA examination that service treatment records document an adjustment reaction to military life without psychotic symptoms or other serious mental illness.  The examiner stated that the Veteran recovered rapidly with insight as to his suicide gesture and was discharged from the hospital within days.  No medical prescriptions were prescribed and no intervening mental health treatment was rendered from that time until 2008.  According to the VA examiner, the long gap without mental health illness makes it highly unlikely any nexus or connection of pathology from military service to the present.  

The Board finds that the VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's psychiatric disability is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report his feelings and mood changes and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Additionally, while the Veteran has reported hospitalization for about 26 to 28 days during service, service treatment records show he was hospitalized for only a few days following his suicide attempt in 1977.  The Veteran's inaccurate statements regarding his in service treatment weighs against his credibility and renders him an unreliable historian.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability to include schizoaffective disorder, bipolar variant (claimed as psychosis), and depressive disorder is denied.  


REMAND

In his February 2011 VA Form 9, the Veteran listed the issue decided above as his appellate issue, but also expressed that he wanted a Board hearing at the local VA regional office for the issues of entitlement to service connection for a back disability (lumbosacral spondylosis), cervical spondylosis without mylelopathy, benign hypertension, hyperlipidemia, prostatitis (claimed as enlarged prostate), right hydrocele and left spermatocele (claimed as enlarged testicles), pes planus claimed as flat feet and lesion right fifth toe.  These had been considered in other statements or supplemental statements of the case.  Upon a request for clarification, he reiterated his request for a hearing in March 2014.  On remand, the RO/AMC should schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing on the remaining issues in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


